COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO.     2-07-398-CR

GREGORY WILLIAM RANK                                            APPELLANT

                                            V.

THE STATE OF TEXAS                                                    STATE

                                         ----------

    FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                         ----------

             MEMORANDUM OPINION 1 AND JUDGMENT
              ON PERMANENT ABATEMENT OF APPEAL

                                         ----------

     We have considered the "Appellant’s Motion To Permanently Abate The

Appeal Due To Appellant’s Death.” A copy of the certificate of death states

that appellant died on March 24, 2008.

     The death of an appellant during the pendency of an appeal deprives this

court of jurisdiction. Molitor v. State, 862 S.W.2d 615, 616 (Tex. Crim. App.

1993).      Under these circumstances, the appropriate disposition is the




     1
         … See T EX. R. A PP. P. 47.1.
permanent abatement of the appeal. See T EX. R. A PP. P. 7.1(a)(2).

     No decision of this court having been delivered prior to the receipt of this

motion, the court finds the motion to permanently abate the appeal should be

granted.   It is therefore ordered, adjudged, and decreed that the appeal is

permanently abated.




                                           PER CURIAM




PANEL D:    HOLMAN, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
TEX. R. APP. P. 47.2(b)

DELIVERED: April 24, 2008




                                       2